Title: 10th.
From: Adams, John Quincy
To: 


       Clear, but cold Weather. Went, and took a walk with Eliza, just before dusk, as far as the ship yard, we pass’d the Evening, at Mr. White’s. Mrs. Moody and Miss Codman were there. The Latter is a Lady from Boston; not handsome, and appears to be in a poor State of Health. Mrs. Moody, is a widow, who, is fond of appearing young, and is what the french call une jeune femme de 20 à 60 ans. Miss Priscy McKinstry, and Nancy Hazen came in too in the course of the Evening. Nancy was very formal, and ceremonious to me, as she has been, uniformly, since she left this house. I was not displeased at it, and return’d it as much as I could. Where a person will not be upon terms of friendly intimacy; I wish never to be behind hand with him in Ceremony.
      